Title: To Thomas Jefferson from Alexander Garrett, 6 February 1824
From: Garrett, Alexander
To: Jefferson, Thomas

Dr Sir  Charlottesville 6th February 1824I herewith send for your inspection a letter lately recieved from Jos C. Cabell esqr asking of me to procure for him from persons residing in this county some evidence relative to the value of negroes in the year 1815. 16. the affidavits of such as I have been able to procure in the short time allowed me, I also send for your inspection, In an interview I had with Mr Cabell a few days ago in Richmond, he requested me to know of you whether you would have any objection to ading your certificate (under the one here sent page 4. & signed by Frances B Dyer & others), stating that the persons signing the same or a part of them are personally known to you, and are men of respectability and entitled to credit. Yet Mr Cabell would not ask this of you should you feel the slightest objection to giving the certificate requested, I should have waited on you in person on this subject but am buisily engaged in preparing some further evidence from my office to forward to Mr Cabell by this evenings mail.I am Sir Your most Obt StAlex: Garrett